DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/27/21 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1 and 3-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chisholm et al. (US 2016/0279289).
Regarding claims 1 and 3-4:  Chisholm et al. (US ‘289) discloses dental acrylic compositions containing acrylic polymer particles [abstract; 0002-0003, 0044, 0162, 0171, 0197], wherein Example 1 [Ex. 1; 0204-0206] prepares a powder composition containing 3.6 g of the spray dried polymer of Preparative Example 1, 15.0 g of the acrylic polymer beads of Preparative Example 2 and 1.4 of poly(methylmethacrylate) (PMMA) beads of mean diameter (Coulter LS230 laser diffraction particle size analyzer) [0182] of 75 µm [Ex. 1; 0204-0206] (corresponding to 18 mass% of the spray dried polymer of Preparative Ex. 1).  Chisholm et al. (US ‘289) discloses the spray dried polymer of Preparative Example 1 are PMMA particles having a d50 (Malvern Mastersizer 2000 laser diffraction particle size analyzer) [0179] of 25.9 µm [Preparative Ex. 1; 0188-0197].  Chisholm et al. (US ‘289) discloses the spray dried polymer of Preparative Example 2 are poly(methyl methacrylate-co-N,N’-dimethylamino ethyl methacrylate) (poly(MMA-co-DMAEMA)) particles having mean particle size (Coulter LS230 laser diffraction particle size analyzer) [0182] of 75 µm [Preparative Ex. 2; 0198-0201].  Chisholm et al. (US ‘289) discloses mixing the powder blend with a liquid component and curing the composition {corresponding to a dental composite} [Ex. 1; 0204-0206].

Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chisholm et al. (US 2016/0279289).
Regarding claim 5:  Chisholm et al. (US ‘289) discloses dental acrylic compositions containing acrylic polymer particles [abstract; 0002-0003, 0044, 0162, 0171, 0197], wherein Example 1 [Ex. 1; 0204-0206] prepares a powder composition containing 3.6 g of the spray dried et al. (US ‘289) discloses the spray dried polymer of Preparative Example 1 are PMMA particles having a d50 (Malvern Mastersizer 2000 laser diffraction particle size analyzer) [0179] of 25.9 µm [Preparative Ex. 1; 0188-0197].  Chisholm et al. (US ‘289) discloses the spray dried polymer of Preparative Example 2 are poly(methyl methacrylate-co-N,N’-dimethylamino ethyl methacrylate) (poly(MMA-co-DMAEMA)) particles having mean particle size (Coulter LS230 laser diffraction particle size analyzer) [0182] of 75 µm [Preparative Ex. 2; 0198-0201].  Chisholm et al. (US ‘289) discloses mixing the powder blend with a liquid component and curing the composition {corresponding to a dental composite} [Ex. 1; 0204-0206].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Chisholm et al. (US ‘289) was relied on for disclosing Example 1 [Ex. 1; 0204-0206] comprising a powder composition containing 3.6 g of the spray dried polymer of Preparative Example 1 {PMMA particles having a d50 (Malvern Mastersizer 2000 laser diffraction particle size analyzer) [0179] of 25.9 µm [Preparative Ex. 1; 0188-0197]; corresponding to 18 mass%}, 15.0 g of the acrylic polymer beads of Preparative Example 2 {poly(methyl methacrylate-co-N,N’-dimethylamino ethyl methacrylate) (poly(MMA-co-DMAEMA)) particles having mean et al. (US ‘289) discloses mixing the powder blend with a liquid component and curing the composition {corresponding to a dental composite} [Ex. 1; 0204-0206].
In response to applicant's argument that improved handleability, aggregation prevention, and suppressed residue formation, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767